DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the relay cover" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim and is unclear as to which this term refers.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “relay apparatus” in claim 8 defined as capably receiving connection terminals and having a component inside in [0059] connecting an endoscope and medical console in [0072] and Fig. 8 as well as being used to display an image and performing image adjustments in [0073] and capably incorporated into the console apparatus as a whole in [0074] of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and are rejected under 35 U.S.C. 103 as being unpatentable over Drontle et al. (U.S. Publication 2011/0224652, hereinafter “Drontle”; now U.S. Issued Patent 8,986,340) and in further views .
As to Claims 1-8, Drontle discloses an angioscope (1) in [0027] and Fig. 1 comprising:
a catheter portion (30) in [0027] and Figs. 2A and 2B; and
a connection plug (12) in [0025] and Figs. 2A and 2B,
wherein the catheter portion includes a catheter tube (40) in [0028] and Fig. 1 functioning as support and imparting further stiffness that surrounds the catheter portion in a longitudinal direction,
the connection plug includes a hollow cover (the outer housing shown in cross section in Fig. 2B) that accommodates a proximal end of the catheter tube, a flexible tube (26) in [0031] and Fig. 2A having a degree of flex due to slot (42) in [0029] that protrudes from the hollow cover and through which the catheter tube is passed, a first connection terminal (22) in [0026] that is connected to the proximal end of the catheter tube, and a second connection terminal (38) in [0027] that is connected to the proximal end of the catheter tube,
the first connection terminal and the second connection terminal protrude from the hollow cover of the connection plug.
However Drontle does not specifically disclose passage of an image guide and a light guide. Scholly is applied as a secondary teaching in the related field of endoscopy to teach an endoscope comprising:
a catheter portion (3) in [0027] and Fig. 1; and
a connection plug (2) in [0027] and Fig. 1,
wherein the catheter portion includes an image guide “image conductor bundle” and (26) in [0038] and Fig. 5, a light guide (8) in [0028] and Fig. 5, and a catheter tube (tubular structures as annotated “CTUBE” in reproduced partial Fig. 4 below) that surrounds the image guide and the light guide in a longitudinal direction,
the connection plug includes a hollow cover (the outer housing that surrounds (2)) that accommodates a proximal end of the catheter tube as shown in Figs. 1, 4, and 5 and described to be connected to each other in [0027], a first connection terminal (22) in [0037] and Figs. 4-5 that is connected to the light guide extending from the proximal end of the catheter tube, and a second (annotated “T2” in reproduced Fig. 5 below) that is connected to the image guide extending from the proximal end of the catheter tube,
the image guide and the light guide are slidable inside the catheter tube,
the first connection terminal and the second connection terminal protrude from the hollow cover of the connection plug substantially in parallel as shown in Figs 1, 2, and 4.
It would have been obvious to one of ordinary skill in the art at the time of invention that the catheter portion and connection plug of Drontle can be fitted with image guide and light guides as taught by Scholly in order to provide illumination and image capture means to fulfill the same function of endoscopy with predictable results.


    PNG
    media_image1.png
    327
    493
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    576
    media_image2.png
    Greyscale

However Drontle in view of Scholly does not specifically disclose that at least one of the image guide and the light guide is arranged curved inside the hollow cover of the connection plug. Blumenkranz teaches in the analogous field of endeavor of endoscopy that fiber management can include arranging curvature of fibers in Figs. 16-18. It would have been obvious to one of ordinary skill in the art to have provided at least one fiber management means taught by Blumenkranz to the catheter portion and connection plug of Drontle modified by Scholly in order to fulfill the same function of performing endoscopy and limit strain of optical fibers (Blumenkranz, [0014]).
As to Claim 2, Drontle in view of Scholly and Blumenkranz discloses the angioscope according to claim 1, wherein a level difference is formed between a leading end of the first connection terminal protruding from the hollow cover and a leading end of the second connection terminal protruding from the hollow cover as shown in Figs. 2A and 2B of Drontle and Fig. 1 of Scholly wherein the protruding amounts are different between the first connection terminal and the second connection terminal.
As to Claim 3, Drontle in view of Scholly and Blumenkranz discloses the angioscope according to claim 2, wherein the leading end of the second connection terminal is positioned farther than the leading end of the first connection terminal as shown in Figs. 2A and 2B of Drontle and Fig. 1 of Scholly
As to Claim 4, Drontle in view of Scholly and Blumenkranz discloses the angioscope according to claim 1, wherein at least one flange extending in a direction orthogonal to an arrangement direction of the first connection terminal as shown in Figs. 2A-2B of Drontle at the most proximal edge as well as via flange (4) in [0027] and Fig. 4 of Scholly and the second connection terminal is provided on an outer surface of the relay cover as shown in Figs. 2A-2B of Drontle.
As to Claim 5, Drontle in view of Scholly and Blumenkranz discloses the angioscope according to claim 1, wherein Blumenkranz also teaches at least one boss in Figs. 16-18 is provided on an inner surface of the hollow cover of the connection plug, and at least one of the light guide and the image guide circumvents the boss in the hollow cover and is thus arranged curved.
As to Claim 6, Drontle in view of Scholly and Blumenkranz discloses the angioscope according to claim 1, wherein, in the hollow cover of the connection plug, the image guide is arranged curved, and the light guide is substantially linearly arranged (fiber managements means of Blumenkranz being capably utilized for either image guide or light guide).
As to Claim 7, Drontle in view of Scholly and Blumenkranz discloses the angioscope according to claim 1, wherein, in the connection plug, a portion on the first connection terminal side and a portion on the second connection terminal side differ in thickness as shown in Figs. 2A-2B of Drontle and as shown in Figs. 1 and 4 of Scholly.
As to Claim 8, Drontle in view of Scholly and Blumenkranz discloses an endoscope system comprising:
the angioscope according to claim 1;
wherein Scholly also teaches a relay apparatus (7) in [0027] and Fig. 1 that accommodates and is connected to the first connection terminal and the second connection terminal of the angioscope; and
a console (12) in [0031] that is connected to the relay apparatus via a cable “cable” in [0031] for transmitting image information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795